DETAILED ACTION

Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 13 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “wherein each first edge is located at a first vertex of each of the first tapered, curved shapes of each of the multiplicity of charge flow passageways…wherein each second edge is located at a second vertex of each of the second tapered, curved shapes of each of the multiplicity of charge flow passageways,” is indefinite, in context, since it cannot be discerned how the edge is defined by the vertex wherein the edge is a line and a vertex is a point. For Examination purposes and in accordance with the specification and drawings, “wherein each first edge is located at a first vertex of each of the first tapered, curved shapes of each of the multiplicity of charge flow passageways…wherein each second edge is located at a second vertex of each of the second tapered, curved shapes of each of the multiplicity of charge flow passageways” will be interpreted as –wherein each first edge contains a first vertex of each of the first tapered, curved shapes of each of the multiplicity of charge flow passageways…wherein each second edge contains a second vertex of each of the second tapered, curved shapes of each of the multiplicity of charge flow passageways--.
Regarding Claim 17, the limitation “each first edge is located at a first vertex… each second edge is located at a second vertex,” is indefinite, in context, since it cannot be discerned how the edge is defined by the vertex wherein the edge is a line and a vertex is a point. For Examination purposes and in accordance with the specification and drawings, “each first edge is located at a first vertex… each second edge is located at a second vertex” will be interpreted as –each first edge contains a first vertex … each second edge contains a second vertex--.
The term "substantially less" in claims 1 and 17 is a relative term which renders the claim indefinite.  The term "substantially less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

 				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-10, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2782009) in view of Ramsaur (USP 2288598) in further view of Ohata et al. (USPG 5832993) hereinafter referred to as Rippingille, Ramsaur and Ohata.
	 Regarding Claim 1, Rippingille discloses a heat exchanger configured to improve air flow, comprising:
	an intercooler core (shown in figure 1, wherein the core is composed of passages (14 and 16)) comprising a multiplicity of air flow passageways (16) and a multiplicity of charge flow passageways (14) that share an interspersed, alternating arrangement (shown in figure 1) such that ambient air flow (col. 2 ll. 67-68) through the multiplicity of air flow passageways (16) and a charge flow (col. 2 ll. 65) through the multiplicity of charge flow passageways (14) are separated (shown in figures 1-2); 
	a first contoured end tank (18 and 20) attached to a fluid inlet side of the intercooler core (shown in figure 1, wherein the inlet header (18) is situated on the right 
	a second contoured end tank (24 and 26) attached to a fluid outlet side of the intercooler core (shown in figure 1, wherein the outlet header (24) is situated on the left side or outlet side of the heat exchanger) and configured to receive the charge flow from the multiplicity of charge flow passageways (14, shown in figure 1), the second contoured end tank (24 and 26) having a perimeter shape of the intercooler core (shown in figure 1, wherein the outlet header (24) is joined to the stacked passageways and transitions to the fitting (26)) that transitions to an annular perimeter shape of a cool fluid outlet (26) configured to discharge the charge flow from the second contoured end tank (shown in figure 1, wherein the fitting (26) is situated on the discharge end (28) of the heat exchanger); 
	a multiplicity of fluid inlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) disposed on the fluid inlet side of the intercooler core (shown in figure 1, adjacent the inlet header (18), wherein the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the core) between adjacent of 
	wherein each of the first shapes of each of the multiplicity of fluid inlet side partitions of each of the multiplicity of charge flow passageways has a first edge that is substantially coplanar to each of the other first edges (shown in figure 1, wherein the edges of the respective sealing plates (54) that join the top and front surface are aligned) of the other first shapes of each of the multiplicity of fluid inlet side partitions of each of the multiplicity of charge flow passageways (shown in figure 1, wherein the sealing plates (54) are aligned), wherein the shape configured to i) direct the charge flow from the first contoured end tank into the multiplicity of charge flow passageways (shown in figure 1, wherein the fluid flowing through the inlet header is guided into the passages (14) by the sealing plates (54) as the sealing plates (54) block fluid flow); and 
	a multiplicity of fluid outlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60, wherein the sides of passages (16) are sealed on both ends of the heat exchanger core in order to contain said passages (16)) disposed on the fluid outlet side (the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the core) of the intercooler core (shown in figure 1, wherein the cooler side of the heat exchanger is situated on the outlet side, as the fluid entering the inlet header (18) has been cooled as it passes through the heat exchanger) between adjacent of the multiplicity of charge flow passageways (14), wherein each of the multiplicity of fluid outlet side partitions has a second shape configured to direct the charge from the 
wherein a fin configuration (60 and 62) is disposed within each of the multiplicity of air flow passageways (16, shown in figure 1) and each (56) of the multiplicity of charge flow passageways (14).
Although Rippingille discloses a multiplicity of fluid inlet side partitions and fluid outlet side partitions, Rippingille fails to disclose a multiplicity of fluid inlet side partitions are disposed on an exterior of the fluid inlet side of the intercooler and a multiplicity of cool fluid outlet side partitions are disposed on an exterior of the fluid outlet side of the intercooler core.
Ramsaur, also drawn to a cross flow heat exchanger having alternating passageways, teaches a multiplicity of fluid inlet side partitions (49, shown in figure 3 as 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with a multiplicity of fluid inlet side partitions being disposed on an exterior of the fluid inlet side of the core between adjacent of the multiplicity of charge flow passageways and a multiplicity of cool fluid outlet side partitions being disposed on an exterior of the fluid outlet side of the core between adjacent of the multiplicity of charge flow passageways, as taught by Ramsaur, the motivation being to produce greater heat transfer efficiency by streamlining fluid entering and leaving the heat exchanger, which reduces turbulence and increases the quantity and velocity of fluid flow.     
Although Rippingille discloses each of the multiplicity of fluid inlet and outlet side partitions has a shape (as shown in figure 1, see also, “The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60), Rippingille fails to disclose each of the multiplicity of fluid inlet side partitions and fluid outlet side partitions has a first and second tapered, curved shape, the first tapered, curved shape provides leading edges into the charge flow passageways, wherein each first edge is located at a first vertex of each of the first tapered, curved shapes of each of the multiplicity of charge flow 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Vertex)][AltContent: arrow][AltContent: textbox (First Vertex)][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    262
    732
    media_image1.png
    Greyscale

[AltContent: textbox (First Distance)]
[AltContent: arrow]
[AltContent: textbox (Second Distance)]
Ohata Figure 9Application 14 Atty. Docket No. 101525-0017P2
Ohata teaches each of the multiplicity of fluid inlet side partitions has a first tapered, curved shape (15e) and fluid outlet side partitions has a second tapered, curved shape (15f) and the first tapered, curved shape provides leading edges into the charge flow passageways (“Because of the arcuate surfaces 15e, 15f and the arcuate ends 13a, 13b, each of the inlet and outlet ports of each of the fluid passages 16 is vertically and horizontally spread to reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16.  Heat is transferred between the air introduced into the room and the air discharged from the room while they are flowing through the fluid passages 16”, col. 7 ll. 11-18, wherein the tubes are shown to have a curved leading edge to introduce air within the channel), 
wherein each first edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15e)) is located at a first vertex (shown in annotated figure 9) of each of the first tapered, curved shapes of each of the multiplicity of charge flow passageways (shown in figure 6, wherein the top front edge of the end wall (15) contains a vertex along the length of said edge) that extends a first distance from the first vertex to the fluid inlet (shown in annotated figure 9), and wherein each second edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15f)) is located at a second vertex (shown in annotated figure 9) of each of the second tapered, curved shapes of each of the multiplicity of charge flow passageways that extends a second distance (shown in annotated figure 9) from the second vertex to the fluid inlet and wherein the first distance from each of the first vertexes to the fluid inlet is substantially less than the second distance from each of the second vertexes to the fluid inlet (shown in annotated figure 9). It is noted that Rippingille discloses the charge flow passageways and the fluid inlet and fluid outlet side partitions being aligned and guiding the flow between the charge flow passageways while Ohata teaches that it is known to provide a tapered and curved 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with the limitations displayed above, as taught by Ohata, the motivation being to “reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16”.
Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding, “intercooler”, “configured to improve air flow to a turbocharger of a motor vehicle”, limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises a heat exchanger with partitions that are capable of guiding fluid, such as fluid through an intercooler. Therefore, the claim limitations are met by the combination of the references put forth in this action.
 	Regarding Claim 3, Rippingille further discloses the first contoured end tank (18 and 20) and the second contoured end tank (24 and 26) comprise rounded internal surfaces (shown in figure 1, wherein the internal surfaces of the end tanks are rounded).  
	Regarding Claim 5, Rippingille further discloses the fin configurations within the multiplicity of air flow passageways extending from a front of the intercooler core to a Each passage 14 has provided therein a heat absorbing element 56 of substantially sinuous construction, which may be secured in intimate contact with the sides of plates 10 and 12 defining said passage”, col. 2 ll. 60-64).  
Regarding Claim 6, Rippingille further discloses the fin configurations (60 and 62) disposed within the multiplicity of air flow passageways (16) each comprises a sinusoidal cross-sectional shape (shown in figures 1-2).  
Regarding Claim 7, Rippingille further discloses the fin configurations (56) disposed within the multiplicity of charge flow passageways (14) each comprises a sinusoidal cross-sectional shape (shown in figures 1-2).  
Regarding Claim 8, Rippingille further discloses the fin configurations (60 and 62) disposed within the multiplicity of air flow passageways (16) each comprises a first cross-sectional shape (shown in figure 2) and the fin configurations (56) disposed within the multiplicity of charge flow passageways (14) each comprises a second cross-sectional shape (shown in figure 2) which is different than the first cross-sectional shape (shown in figure 2). Application 15 Atty. Docket No. 101525-0017P2  
Regarding Claim 9, Rippingille further discloses the fin configurations (60 and 62) disposed within the multiplicity of air flow passageways (16) each comprises a first density (defined by Merriam Webster as “the average number of individuals or units per space unit”, shown in figure 2, as being two fin sets) and the fin configurations (56) disposed within the multiplicity of charge flow passageways (14) each comprises a the average number of individuals or units per space unit”, shown in figure 2, as being one fin set). 
Regarding Claim 10, Rippingille further discloses a multiplicity of separating bars (“The sides of passages 14 extending between inlet and outlet headers 18 and 24 are closed by sealing plates 52 which may be secured to plates 10 and 12 by welding or by any other suitable means”, col. 2 ll. 53-56) are disposed on the front and rear sides of the intercooler core (shown in figures 1 and 2) between adjacent of the multiplicity of air flow passageways (16) and configured to prevent fluid communication between the multiplicity of air flow passageways and the multiplicity of charge flow passageways (shown in figures 1 and 2). 
Regarding Claim 13, Rippingille further discloses multiplicity of fluid inlet side partitions are sealed to the intercooler core so as to prevent the charge flow from entering the air flow passageways (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60).  
Regarding Claim 15, Ohata further teaches the first tapered, curved shape of the multiplicity of fluid inlet side partitions (shown in figure 9, as being the left side edge having the rounded hemispherical cross sectional shape) has a narrower tapering (shown in figure 9, wherein the left side taper has a lesser width than the right side taper) than the second tapered, curved shape of the multiplicity of fluid outlet side partitions (shown in figure 9, as being the right side edge having the tapered curved cross sectional shape).  
Regarding Claim 16, Rippingille further discloses the multiplicity of fluid outlet side partitions are sealed to the intercooler core so as to prevent the charge flow from entering the air flow passageways (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60).  
Regarding Claim 17, Rippingille further discloses a heat exchanger configured to improve air flow, comprising: Applic tion 16 Atty. Docket No. 101525-0017P2 
an intercooler core (shown in figure 1, wherein the core is composed of passages (14 and 16)) comprising an alternating arrangement of air flow passageways (16) and charge flow passageways (14), the air flow passageways being configured to receive an ambient air flow (col. 2 ll. 67-68), and the charge flow passageways being configured to receive a charge flow (col. 2 ll. 65), such that heat within the charge flow is transferred to the ambient air flow and removed from the intercooler core (shown in figure 1, wherein the cooling fluid flowing through passages (16) extracts heat from the exhaust flowing through passages (14)); 
a first end tank (18 and 20) sealed to a fluid inlet side of the intercooler core (22, shown in figure 1, “The inlet header 18 is welded or otherwise secured at the sides thereof to the relatively flat horizontal and vertical members 30 and 32 which form the portion of the framework 8 surrounding the inlet end 22 of heat exchanger 6”, col. 2 ll. 34-38, wherein the heated fluid enters through the inlet header (18)) and configured to conduct the charge flow received at a fluid inlet (20) to the intercooler core (shown in figure 1); 
Header 24 is similarly secured to the, substantially horizontal and vertical frame members 30 and 32 secured to the outlet or discharge end 28 of heat exchanger 6”, col. 2 ll. 45-48, wherein the cooled fluid discharges through the outlet header (24)) and configured to conduct the charge flow from the intercooler core to a fluid outlet (26); 
a multiplicity of fluid inlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) disposed on the fluid inlet side (22, the partitions that are adjacent the inlet and outlet headers (18 and 24) are on the inlet side of the core) of the intercooler core (shown in figure 1) between adjacent of the charge flow passageways (14, shown in figure 1); wherein each of the multiplicity of fluid inlet side partitions has a shape configured to direct the charge flow from the first end tank into the multiplicity of charge flow passageways (shown in figure 1, wherein the fluid flowing through the inlet header is guided into the passages (14) by the sealing plates (54) as the sealing plates (54) block fluid flow), wherein each of the first shapes comprises a first edge that is substantially coplanar to each of the other first edges (shown in figure 1, wherein the edges of the respective sealing plate (54) that joins the top and front surface are aligned) of the other first shapes, 
	a multiplicity of fluid outlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) disposed on the fluid outlet side (28, the partitions that 
wherein a fin configuration (60 and 62) is disposed within each of the multiplicity of air flow passageways (16, shown in figure 1) and each (56) of the multiplicity of charge flow passageways (14). Application 14 Atty. Docket No. 101525-0017P2  Application 14 Atty. Docket No. 101525-0017P2  
Although Rippingille discloses a multiplicity of fluid inlet side partitions and fluid outlet side partitions, Rippingille fails to disclose a multiplicity of fluid inlet side partitions are disposed on an exterior of the fluid inlet side of the intercooler and a multiplicity of fluid outlet side partitions are disposed on an exterior of the fluid outlet side of the intercooler core.

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with a multiplicity of fluid inlet side partitions being disposed on an exterior of the fluid inlet side of the core between adjacent of the multiplicity of charge flow passageways and a multiplicity of fluid outlet side partitions being disposed on an exterior of the fluid outlet side of the core between adjacent of the multiplicity of charge flow passageways, as taught by Ramsaur, the motivation being to produce a greater heat transfer efficiency by streamlining fluid entering and leaving the heat exchanger, which reduces turbulence and increases the quantity and velocity of fluid flow.     
	Although Rippingille discloses each of the multiplicity of fluid inlet and outlet side partitions has a shape (as shown in figure 1, see also, “The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60), Rippingille fails to disclose each of the multiplicity of fluid inlet side partitions and fluid outlet side partitions has a first and second tapered, curved shape, the first tapered, curved shape provides leading edges 
Ohata teaches each of the multiplicity of fluid inlet side partitions has a first tapered, curved shape (15e) and fluid outlet side partitions has a second tapered, curved shape (15f) and the first tapered, curved shape provides leading edges into the charge flow passageways (“Because of the arcuate surfaces 15e, 15f and the arcuate ends 13a, 13b, each of the inlet and outlet ports of each of the fluid passages 16 is vertically and horizontally spread to reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16.  Heat is transferred between the air introduced into the room and the air discharged from the room while they are flowing through the fluid passages 16”, col. 7 ll. 11-18, wherein the tubes are shown to have a curved leading edge to introduce air within the channel), 
	wherein each first edge (shown in figure 6, being the top front edge of the end wall (15, associated with arcuate surface (15e)) is located at a first vertex (shown in annotated figure 9) that extends a first distance from the first vertex of each first tapered, curved shape of each charge flow passageway to the fluid inlet (shown in annotated figure 9), and wherein each second edge (shown in figure 6, being the top 
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with the limitations displayed above, as taught by Ohata, the motivation being to “reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16”.
Regarding Claim 17, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 17 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding, “intercooler”, “configured to improve air flow to a turbocharger”, limitations, the invention as taught by Rippingille is deemed fully capable of performing such 
Regarding Claim 18, Rippingille further discloses each of the multiplicity of the fluid inlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) is configured with a first tapered, curved shape (as previously taught by Ohata in the rejection of Claim 17) configured to direct the charge flow from the first end tank into the charge flow passageways (a modified Rippingille having the partitions containing the tapered, curved cross sectional shape, as taught by Ohata, teaches the flow of fluid being directed into the passages as explicitly disclosed in Ohata, see at least figures 6 and 9), and wherein 
each of the multiplicity of the fluid outlet side partitions (“The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by -sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding or by other suitable means”, col. 2 ll. 56-60) is configured with a first tapered, curved shape (as previously taught by Ohata in the rejection of Claim 17) configured to direct the charge from the charge flow passageways into the second end tank (a modified Rippingille having the partitions containing the tapered, curved cross sectional shape, as taught by Ohata, teaches the flow of fluid being directed out of the passages as explicitly disclosed in Ohata, see at least figures 6 and 9).  
Regarding Claim 19, Ohata further teaches the first tapered, curved shape (15e) and the second tapered, curved shape (15f) are configured to promote laminar (“Because of the arcuate surfaces 15e, 15f and the arcuate ends 13a, 13b, each of the inlet and outlet ports of each of the fluid passages 16 is vertically and horizontally spread to reduce any pressure loss caused thereby for allowing air to flow smoothly into and out of the fluid passage 16.  Heat is transferred between the air introduced into the room and the air discharged from the room while they are flowing through the fluid passages 16”, col. 7 ll. 11-18) flow (shown in figures 6 and 9, wherein the curved edges of the tube allow for the fluid flow to be directed into and out of the fluid passageways). It is noted that Rippingille discloses the charge flow passageways and the fluid inlet side partitions between the charge flow passageways and Ohata teaches that it is known to provide a tapered, curved shape when supplying and dispersing air flow relative to a passage for reduced flow resistance.
Regarding Claim 19, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 19 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “configured to promote laminar flow” limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises fluid inlet side partitions having a shape that are capable of promoting laminar flow into 
Regarding Claim 20, Rippingille further discloses the first end tank (18 and 20) comprises a perimeter shape configured to seal the inlet side of the intercooler core (shown in figure 1, wherein the header (18) is sealed to the core on the inlet side of the heat exchanger) and transitions to an annular perimeter shape of the fluid inlet (20, shown in figure 1, wherein the fitting (20) is attached to the header (18) and has a circular cross section), and wherein the second end tank (24 and 26) comprises a perimeter shape configured to seal the outlet side of the intercooler core (shown in figure 1, wherein the header (24) is sealed to the core on the discharge side of the heat exchanger) and transitions to an annular perimeter shape of the fluid outlet (26, shown in figure 1, wherein the fitting (26) is attached to the header (24) and has a circular cross section).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2782009) in view of Ramsaur (USP 2288598) in further view of Ohata et al. (USPG 5832993) as applied to Claims 1, 3, 5-10, 13 and 15-20, and further in view of Kadle et al. (USP 5172753), hereinafter referred to as Kadle.
 Regarding Claim 2, although Rippingille discloses the fluid inlet (20) and the fluid outlet (26), Rippingille fails to disclose the inlet and the outlet are each configured to mate with intercooler piping.  

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with the inlet and the outlet being configured to mate with intercooler piping, as taught by shown in figures 1 and 3, the motivation being to cool fluid emanating from a turbo charger in order to reduce expansion and therefore increase efficiency of said turbocharger.         
Additionally, a recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding, “are configured to mate with intercooler piping” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2782009) in view of Ramsaur (USP 2288598) in further view of Ohata et al. (USPG 5832993) as applied to Claims 1, 3, 5-10, 13 and 15-20, and further in view of Friedrich (Translation of French Patent Document FR 2079333A1) hereinafter referred to as Friedrich.
	 Regarding Claim 4, although Rippingille discloses the first contoured end tank (18 and 20) and the second contoured end tank (24 and 26) are each formed (shown in figure 1, wherein the heat exchanger is welded) and the intercooler (see rejection of 
 	Friedrich, also drawn to a heat exchanger, teaches an end tank is formed of a single piece of material so as to promote smooth air flow (shown in figure 1, wherein the spherical cap (4) and the fluid connection portion opposite the heat exchanger (6) are one singular piece).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with end tanks being formed of a single piece of material so as to promote smooth air flow, as taught by Friedrich, the motivation being to minimize assembly time with multiple components or to minimize joints that are prone to be the first failure points in a heat exchanger exposed to high pressure and high temperature cycles.         
In product-by-process claims, as in Claim 4, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The combination of previous references meets the structural limitations put forth in Claim 4, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “formed of a single piece of material so as to promote smooth air flow” are drawn to methods of production and not the structural aspects of the instant invention.
“[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 4 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “so as to promote smooth air flow within the intercooler” limitations, the invention as taught by Rippingille is deemed fully capable of performing such function. Rippingille comprises a heat exchanger with smooth internal surfaces that are capable of promoting smooth air flow within the intercooler. Therefore, the claim limitations are met by the combination of the references put forth in this action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/27/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are newly taught by Ohata (in place of Nishijima) that was not put forth in the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763